DETAILED ACTION
Claims 13-23 and 27-41 are presented for examination.
	Applicant’s Amendment filed February 5, 2021 has been entered into the present application. 
	Claims 13-23 and 27-41 are pending. Claims 34-41 are newly added. Claims 25-26 are cancelled. Claims 13, 15 and 28-31 are amended.
Applicant’s arguments, filed February 5, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
Applicant is reminded of his election without traverse of the invention of Group II (original claims 13-23 and 27-33), directed to a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate1 or a pharmaceutically acceptable salt or solvate thereof, in combination with a platinum-based anticancer agent selected from the group consisting of cisplatin, picoplatin, lipoplatin and triplatin, and the election of (i) cisplatin as the single disclosed species of platinum-based anticancer agent, (ii) biliary tract cancer as the single disclosed species of cancer to be treated, and (iii) gallbladder cancer as the single disclosed sub-species of biliary tract cancer to be treated, as stated in the reply filed June 15, 2020, which is still in effect over the claims. 
In the claim listing filed February 5, 2021, Applicant seeks the addition of new claims 34-41, which are directed to further embodiments of the method defined in independent claim 13 and are, therefore, subject to examination as part of the subject matter originally elected for examination.
infra.

Information Disclosure Statement
	Applicant’s Information Disclosure Statements filed February 5, 2021 (one page) and May 13, 2021 (one page) have each been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A/B (two pages total), the Examiner has considered the cited references, with the exception of U.S. Patent Citation No. AA on the May 13, 2021 statement.
	With regard to U.S. Patent Citation No. AA, the Information Disclosure Statement filed May 13, 2021 fails to comply with the requirements of 37 C.F.R. §1.98. As explained in MPEP §609.04(a)(ll)(C), “For each cited pending unpublished U.S. application, the application specification including the claims, and any drawings of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system. The requirement in 37 CFR 1.98(a)(2)(iii) for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. See Waiver of the Copy Requirement in 37 CFR 1.98 for Cited Pending U.S. Patent Applications, 1287 OG 163 (October 19, 2004)”. However as discussed further, “This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.” 37 C.F.R. §1.98 does not contain a provision to cite an entire application file history by providing only an application number. Rather, 37 C.F.R. §1.98 requires that the IDS must specify which portions are cited and - if other than the specification, claims, and drawings - provide these portions.
Applicant is advised that the date of any re-submission of any item of information contained in this Information Disclosure Statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
There is insufficient written support for Applicant’s limitation directed to “wherein the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate, or a pharmaceutically acceptable salt or solvate thereof, and the platinum-based anticancer agent are administered twice in the treatment cycle” (claim 35). 
At p.6 of the Remarks filed February 5, 2021, Applicant states that “new claims 34-41 have been added” and that “[s]upport for these amendment and new claims can be found throughout the specification and claims as originally filed”, urging that “[n]o new matter has been added”.
At p.15, para.[0072] of the substitute specification filed October 12, 2018, Applicant states that “[i]t may be that the NUC-1031 is administered twice in a 21 day cycle. It may be that the platinum-based anticancer agent (e.g. cisplatin) is administered twice in the 21 day cycle.”
in a 21 day cycle – but not of a treatment cycle of unlimited duration, as instantly claimed (claim 35). This concept, then, newly added in claim 35 constitutes a broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed disclosure. 
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to “wherein the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate, or a pharmaceutically acceptable salt or solvate thereof, and the platinum-based anticancer agent are administered twice in the treatment cycle” (claim 35). 
Accordingly, the claim is considered to lack sufficient written description and is properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 13-14, 18-22, 28 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghazaly et al. (“ProGem1: A Phase I/II Study of a First-in-Class Nucleotide Analogue Acelarin (NUC-1031) in Patients with Advanced Solid Tumours”, ASCO Poster, May 30-June 3, 2014; cited by Applicant on the 05/15/19 IDS), already of record, for the reasons of record set forth at p.5-6 of the previous Office Action dated September 9, 2020, of which said reasons are herein incorporated by reference. 
Newly amended claim 13 now recites “wherein the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate or a pharmaceutically acceptable salt or solvate thereof and the platinum-based anticancer agent are administering to the subject in a treatment cycle”.
Ghazaly et al. teaches the treatment of a biliary tract cancer patient (specifically cholangiocarcinoma with multi-site metastases), who was treated with a combination of gemcitabine and cisplatin and was found to be refractory to such treatment, which was then followed by treatment with NUC-1031 and yielded a 10% reduction in tumor volume, stable disease and progression-free survival of 8 months (“Patient Case Studies”, col.5). 
Such teachings clearly meet Applicant’s newly recited limitation directed to “wherein the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate … and the platinum-based anticancer agent are administering to the subject in a treatment cycle”, since each of the two therapies were administered in a treatment cycle – initial treatment with gemcitabine and cisplatin, followed by NUC-1031 therapy. 
same treatment cycle.
Applicant’s amendments to claim 28 are merely editorial in nature and such claim remains rejected for the reasons of record as such amendments do not alter the scope of subject matter therein. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[o]ne of skill in the art would understand that the gemcitabine + cisplatin treatment the patient in Ghazaly received was one treatment regime and the NUC-1031 monotherapy that was given at a later date was a separate treatment regime” (Remarks, p.8). Applicant opines that “[t]hese separate treatment[s] regimens, separated in time, are distinct” from the instantly claimed “combination treatment” because “[i]n order to function as a combination treatment, whilst they can be administered sequentially the two agents must be present in the patient at the same time”, asserting that “[t]his is clearly not the case with the patient in Ghazaly” (Remarks, p.8).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant ascribes a specific definition to the phrase “combination” as used in claim 13 that notably does not appear in the as-filed specification (specifically, that the claimed “combination” requires the two agents instantly claimed - gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate, and the platinum-based anticancer agent - to be present in the patient at the same time). In the instant case, the sole direction that Applicant provides in support of the interpretation of a “combination therapy” appears at p.6, para.[0024] of the specification, which states that “[c]ombination therapy according to the invention embraces the co-administration or sequential administration of the two active agents in a manner, which enhances the overall therapeutic result relative to the administration of one of the active agents alone during the overall treatment period”. Ghazaly’s treatment method clearly meets this definition proffered by Applicant. Here, Ghazaly et al. teaches a sequential administration of a platinum-based anticancer agent (cisplatin with gemcitabine), followed by NUC-1031 therapy, in which the biliary tract cancer was refractory to cisplatin and gemcitabine therapy, but exhibited therapeutic benefit following NUC-1031 
Applicant’s contention that the term “combination” implicitly requires that the two agents instantly claimed must be present in the patient at the same time is rejected. There is no clear basis to interpret the term “combination” in this narrow manner that Applicant urges, as no such limiting definition was so proffered in the originally filed disclosure. In response to Applicant's argument, therefore, that Ghazaly et al. is deficient for failing to anticipate the implicit limitation that the two agents instantly claimed must be present in the patient at the same time, it is noted that this feature upon which Applicant relies is neither recited in the rejected claims, nor required implicitly by virtue of a limiting definition of the term “combination” as used in the instant claims. 
To the extent that Applicant may take the position that the “treatment cycle” in which the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and the platinum-based anticancer agent are administered necessarily requires that the two agents be present in the patient at the same time, this position is also rejected. Applicant’s instant claims do not require that the two agents be administered in the same treatment cycle, and also places no limitation on the duration of the treatment cycle such that Ghazaly’s sequential therapy of gemcitabine with cisplatin, followed later by therapy with NUC-1031, would be clearly and unequivocally patentably excluded from the instant claims as presented. 
For these reasons supra, rejection of claims 13-14, 18-22, 28 and 33 is proper. 

3.	Claims 13-14, 19-20, 22, 28-29 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffith et al. (WO 2016/181093 A1; Published November 17, 2016, Filed May 14, 2015, cited by Applicant on the 05/15/19 IDS), already of record, for the reasons of record set forth at p.7-8 of the previous Office Action dated September 9, 2020, of which said reasons are herein incorporated by reference.

Griffith et al. teaches the treatment of a patient with stage IV cholangiocarcinoma (a biliary tract cancer) with a combination of gemcitabine and cisplatin, where such patient was found to be refractory to such treatment, which was then followed by treatment with NUC-1031 and yielded stable disease (Patient 012, p.37).
Such teachings clearly meet Applicant’s newly recited limitation directed to “wherein the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate … and the platinum-based anticancer agent are administering to the subject in a treatment cycle”, since each of the two therapies were administered in a treatment cycle – initial treatment with gemcitabine and cisplatin, followed by NUC-1031 therapy. 
Applicant should note that the instant claims clearly circumscribe sequential therapy with gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and the platinum-based anticancer agent (see, e.g., claim 33), and also do not require that the two therapies be administered in the same treatment cycle.
Applicant’s amendments to claims 28-29 are merely editorial in nature and such claims remain rejected for the reasons of record as such amendments do not alter the scope of subject matter therein. 

Response to Applicant’s Arguments
In reply, Applicant traverses the instant rejection, stating that “[o]ne of skill in the art would understand that the gemcitabine + cisplatin treatment the patient in Griffith received was one treatment regime and the NUC-1031 monotherapy that was given at a later date was a separate treatment regime” (Remarks, p.11). Applicant opines that “[t]hese separate treatment[s] regimens, separated in time, are distinct” from the instantly claimed “combination treatment” because “[i]n order to function as a combination treatment, whilst they can be administered sequentially, the two agents must be present in the patient at the same time”, asserting that “[t]his is clearly not the case with the patient in Griffith” (Remarks, p.11).
The arguments have been fully and carefully considered, but are not found persuasive. 

Applicant’s contention that the term “combination” implicitly requires that the two agents instantly claimed must be present in the patient at the same time is rejected. There is no clear basis to interpret the term “combination” in this narrow manner, as Applicant urges, as no such limiting definition was so proffered in the originally filed disclosure. In response to Applicant's argument, therefore, that Griffith et al. is deficient for failing to anticipate the implicit limitation that the two agents instantly claimed must be present in the patient at the same time, it is noted that this feature upon which Applicant relies is neither recited in the rejected claims, nor required implicitly by virtue of a limiting definition of the term “combination” as used in the instant claims. 
To the extent that Applicant may take the position that the “treatment cycle” in which the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and the platinum-based anticancer agent are administered necessarily requires that the two agents be present in the patient at the same time, this position is also rejected. Applicant’s instant claims do not require that the two agents be administered in the same treatment cycle, and also places no limitation on the duration of the treatment cycle such that Griffith’s sequential therapy of gemcitabine with cisplatin, followed later by therapy with NUC-1031, would be clearly and unequivocally patentably excluded from the instant claims as presented. 
For these reasons supra, rejection of claims 13-14, 19-20, 22, 28-29 and 33 is proper. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 13-14, 16-21, 23, 27-28, 30 and 32-33, as well as newly added claims 34-41, are rejected under 35 U.S.C. 103 as being unpatentable over Valle et al. (“Cisplatin plus Gemcitabine versus Gemcitabine for Biliary Tract Cancer”, N Engl J Med, 2010; 362:1273-1281, cited by Applicant on the 05/15/19 IDS) in view of Slusarcyzk et al. (“Application of ProTide Technology to Gemcitabine: A Successful Approach to Overcome the Key Cancer Resistance Mechanisms Leads to a New Agent (NUC-1031) in Clinical Development”, J Med Chem, 2014; 57:1531-1542, cited by Applicant on the 06/22/18 IDS), each already of record, for the reasons of record set forth at p.8-12 of the previous Office Action dated September 9, 2020, of which said reasons are herein incorporated by reference. 
Newly amended claim 13 now recites “wherein the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate or a pharmaceutically acceptable salt or solvate thereof and the platinum-based anticancer agent are administered to the subject in a treatment cycle”.

Newly added claim 35 recites that the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and the platinum-based anticancer agent are administered twice in the treatment cycle.
Newly added claim 36 recites that the treatment cycle is 21 days.
Newly added claim 37 recites that the treatment cycle is 21 days, and the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate is administered twice during the treatment cycle.
Newly added claim 38 recites that the treatment cycle is 21 days, and wherein the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate is administered on day 1 and day 8 of the treatment cycle.
Newly added claim 39 recites that the treatment cycle is 21 days, and the platinum-based anticancer agent is administered twice during the treatment cycle.
Newly added claim 40 recites that the treatment cycle is 21 days, and the platinum-based anticancer agent is administered on day 1 and day 8 of the treatment cycle.
Newly added claim 41 recites that the treatment cycle is 21 days, and the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and the platinum-based anticancer agent are administered simultaneously on day 1 and day 8 of the treatment cycle.
Valle et al. teaches an experimental study of 410 patients with locally advanced or metastatic biliary tract cancers (cholangiocarcinoma, gallbladder cancer, or ampullary cancer) who received treatment with either cisplatin (25 mg/m2) followed by gemcitabine (1000 mg/m2), each administered on days 1 and 8 every three weeks (equivalent to 21 days) for eight cycles (n = 204), or gemcitabine alone (1000 mg/m2 on days 1, 8 and 15 every 4 weeks for six cycles) (n = 206) for up to 24 weeks of therapy (abstract; “Treatment”, col.2, para.5, p.1274-col.1, para.1, p.1275; “Results”, col.2, para.3, p.1275). 
The teachings of Valle et al. clearly provide for the administration of a combination of gemcitabine with cisplatin (a platinum-based anticancer agent) using a 21 day treatment cycle, in which the 
Although Valle et al. employs a combination of gemcitabine with cisplatin, the teachings of Slusarcyzk et al. provide disclosure relevant to the prima facie obviousness of substituting gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate for the gemcitabine of Valle et al., for the reasons already made of record (which are herein incorporated by reference). 
Applicant’s amendments to claim 28 are merely editorial in nature and such claim remains rejected for the reasons of record as such amendments do not alter the scope of subject matter therein. 

Response to Applicant’s Arguments and §1.132 Declaration of Elisabeth Oelmann
In reply, Applicant traverses the rejection, stating that “Valle teaches the results of the ABC-02 clinical study of gemcitabine in combination with cisplatin in the treatment of advanced/metastatic bile duct cancer”, in which “[o]ut of 161 evaluable patients (n=161) they obtained 1 complete response (CR; 0.6%) and 41 partial responses (PR; 25.5%)”, which totaled to a 26.1% objective response rate (CR + PR) demonstrating “that the combination of gemcitabine and cisplatin is better than gemcitabine alone” (Remarks, p.12). Applicant alleges that “the synergy observed for gemcitabine and platinum agents (such as cisplatin) had been proposed to be the result of improved dCK [deoxycytidine kinase] activity”, but “because NUC-1031 [gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate] is not processed by dCK there is no reason to assume that NUC-1031 and cisplatin would also be synergistic” (Remarks, p.13). Applicant asserts that “[i]n view of this, one of skill in the art would not have had a reasonable expectation of success in substituting NUC-1031 of Slusarcyzk et al. for gemcitabine in Valle’s method as suggested by the Examiner” (Remarks, p.13). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position is unavailing. The proposition that the therapeutic efficacy of Valle’s combination therapy of gemcitabine with cisplatin yields directly from its effect to improve dCK activity is not clearly derived from Valle’s teachings. In fact, Valle et al. makes no such statement, or discusses any theoretical or actual mechanism behind the efficacy of gemcitabine with cisplatin. As a result, Applicant’s prima facie obviousness on the basis that the ordinarily skilled artisan would not have expected similar therapeutic efficacy by substituting NUC-1031 for gemcitabine of Valle’s method based upon this alleged difference in dCK activity is not factually supported by the teachings presently of record. Contrary to Applicant’s assertions, the ordinarily skilled artisan would have had a reasonable expectation of success in substituting NUC-1031 of Slusarcyzk et al. for gemcitabine in Valle’s method for treating advanced biliary tract cancer because Slusarcyzk et al. teaches NUC-1031 as a gemcitabine phosphoramidate prodrug with greater cytotoxic activity and improved safety profile of NUC-1031 as compared to gemcitabine, as well as its effect to generate much higher intracellular levels of the active gemcitabine triphosphate moiety. Nowhere does Valle et al. argue that the therapeutic efficacy observed using the gemcitabine and cisplatin combination therapy in the treatment of advanced biliary tract cancer was explicitly dependent upon dCK processing. Accordingly, the skilled artisan would not have been deterred from substituting NUC-1031 for gemcitabine solely because of a difference in dCK processing. 
Applicant goes on to urge that “NUC-1031 and cisplatin act synergistically” and that such synergy is “significantly enhanced over that seen by gemcitabine and cisplatin”, an effect that “could also not have been predicted” (Remarks, p.13). Applicant cites to the 37 C.F.R. §1.132 Declaration of Elisabeth Oelmann (hereinafter “the Oelmann Declaration”) as evidence of such synergistic properties (Remarks, p.13). Applicant asserts that “[t]he administration of cisplatin in combination with NUC-1031 significantly enhances the objective response rate (ORR) to 44% in the [e]fficacy [e]valuable (EE) group of patients, compared to the 26.1% ORR observed in the ABC-02 clinical study (gemcitabine in combination with cisplatin in advanced biliary tract cancer; see Valle)” (Remarks, p.13-14; Declaration, p.2-3, para.[9]-[10]). Applicant opines that “only one subject out of 161 evaluable subjects (1/161) achieved a complete response with a combination of gemcitabine and cisplatin; whereas, one subject out of 16 efficacy evaluable subjects (1/16) achieved a complete response with a combination of NUC-1031 and cisplatin” (Remarks, p.14; Declaration, p.3, para.[11]). Applicant further contends that “when 13 biliary tract cancer patients were treated in a phase II study of cisplatin monotherapy for a duration of 3 months a partial response was demonstrated in only 1 subject”, citing to previously submitted Okada et al. (Oncology, 51; 
The arguments as further supported by the underlying Oelmann Declaration have been fully and carefully considered, but are not found persuasive. 
Allegations of unexpected results must be supported by relying upon factual evidence “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP §716.02(b)(I) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art in order to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Applicant is reminded that “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” MPEP §716.02(d). Also, Applicant, not the Office, bears the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b) (Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992)).
The Oelmann Declaration (as reiterated in Applicant’s remarks) asserts that the number of patients that achieved complete response (CR) or partial response (PR) in the ABC-08 study of NUC-1031 (Applicant’s gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate) with cisplatin in the treatment of biliary tract cancer) – in this case, 1 patient out of 16 evaluable patients - was “clinically superior” to that of the prior art ABC-02 study of gemcitabine with cisplatin for the treatment of biliary tract cancer published by Valle – in this case, 1 patient out of 161 evaluable patients. While such data does demonstrate a clear difference in percentage of the total number of CR and PR subjects (in ABC-02, 1 CR subject and 41 PR subjects out of 161 subjects, for a total of 42 subjects out of 161 subjects, or 26.1%; in ABC-08, 1 CR subject and 6 PR subjects out of 16 subjects, for a total of 7 subjects out of 16 subjects, or 44%), Applicant has failed to demonstrate that such difference in properties is unexpected, unobvious and statistically significant. Specifically, Applicant fails to account for the notable difference in in vitro cytotoxicity studies, as well as in vivo xenograft animal models. It is incumbent upon Applicant, then, to clearly establish that the observed rate of CR + PR in the ABC-08 study using NUC-1031 in the treatment of biliary tract cancer demonstrated a statistically significant difference over the rate of CR + PR in the prior art ABC-02 study. 
Even if the results of the ABC-08 clinical study were found to be probative of nonobviousness (which the Examiner does not necessarily concede), the proffered data of ABC-08 as reported in McNamara et al. (Exhibit C of the Oelmann Declaration) fails to be commensurate in scope with the instant claims which the evidence is offered to support. MPEP §716.02(d). In the instant case, McNamara et al. explicitly teaches the administration of NUC-1031 at a dose of 625 mg/m2 or 725 mg/m2 with 25 mg/m2 cisplatin on days 1 and 8, every 21 days (thus, a 21 day treatment cycle) to patients with untreated advanced biliary tract cancer. Applicant’s instantly claimed method, however, in its broadest embodiments is directed to the treatment of any cancer (not just biliary tract cancer), using any therapeutically effective amounts of NUC-1031 (not just 625 mg/m2 or 725 mg/m2) and/or platinum-based anticancer agent that is cisplatin, picoplatin, lipoplatin or triplatin (not just 25 mg/m2 cisplatin) in any manner of treatment cycle (not just a 21 day treatment cycle) (claim 13). Applicant’s claims clearly circumscribe various cancers for which McNamara et al. fails to experimentally test using his claimed NUC-1031 and cisplatin combination (e.g., ovarian, bladder, non-small cell lung; claim 19), and further cover a wide range of dosages for which McNamara et al. has exemplified only one or two discrete quantities therein (e.g., in claim 28, Applicant recites that the dose of NUC-1031 is 250 mg/m2 to 1250 mg/m2, but McNamara et al. provides data restricted only to 625 mg/m2 or 725 mg/m2; in claim 30, Applicant recites that the dose of the platinum-based anticancer agent is 10 mg/m2 to 200 mg/m2, but McNamara et al. provides data restricted only to 25 mg/m2 cisplatin). In addition, none of the instant 
Applicant attempts to invoke the data reported in Okada et al. (Oncology, 51; 1994:515-517) from the June 15, 2020 IDS as evidence that “cisplatin has minimal effectiveness, if any, in treating biliary tract cancer when used as a single agent”, ostensibly in support of his implied position that the results reported in McNamara et al. using NUC-1031 and cisplatin constitute a synergistic effect over each individual agent used alone. This position, however, is unavailing. McNamara et al. clearly teaches the therapeutic efficacy of the combination of NUC-1031 with cisplatin, but provides no controlled comparison comparing the therapeutic efficacy of such combination with NUC-1031 alone, or cisplatin alone. Without proffering data directed to each single agent (NUC-1031 or cisplatin) alone, Applicant has failed to demonstrate the individual contribution of each in the treatment of biliary tract cancer to support his position that the effects observed using the combination are greater than simply the additive contributions of each single agent alone. This missing data cannot be remedied by Applicant’s citation to Okada, as Okada’s data is limited to the administration of 80 mg/m2 cisplatin once every 4 weeks to previously untreated patients with unresectable biliary tract cancer and, therefore, fails to reasonably inform the ordinarily skilled artisan of the therapeutic efficacy of 25 mg/m2 cisplatin alone administered on days 1 and 8 of a 21 day treatment cycle – the same treatment cycle employed in McNamara et al. Applicant’s attempt to dismiss the effects of cisplatin monotherapy in the treatment of biliary tract cancer on the basis of Okada’s teachings cannot be accepted because Okada’s study fails to constitute a properly controlled, scientific comparison of cisplatin monotherapy with the combination using the same therapeutic regimen employed by McNamara et al. As a result, Applicant has failed to persuasively establish that McNamara’s study exhibits a synergism of the NUC-1031 and cisplatin combination that exceeds the individual additive contributions of each agent alone. 

See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
For these reasons supra, rejection of claims 13-14, 16-21, 23, 27-28, 30 and 32-41 is proper. 	

5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Valle et al. (“Cisplatin plus Gemcitabine versus Gemcitabine for Biliary Tract Cancer”, N Engl J Med, 2010; 362:1273-1281, cited by Applicant on the 05/15/19 IDS) in view of Slusarcyzk et al. (“Application of ProTide Technology to Gemcitabine: A Successful Approach to Overcome the Key Cancer Resistance Mechanisms Leads to a New Agent (NUC-1031) in Clinical Development”, J Med Chem, 2014; 57:1531-1542, cited by Applicant on the 06/22/18 IDS),
as applied above to claims 13-14, 16-21, 23, 27-28, 30 and 32-41, 
further in view of Agranat et al. (“Putting Chirality to Work: The Strategy of Chiral Switches”, Nature Reviews Drug Discovery, 2002; 1:753-768), 
each already of record, for the reasons of record set forth at p.12-14 of the previous Office Action dated September 9, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claim 15 are merely editorial in nature and do not alter the scope of subject matter circumscribed by the claim. As such, Applicant’s instant claim 15 remains rejected for the reasons already of record, which apply equally to claim 15 as newly amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[a]s discussed above, the combination of Valle and Slusarcyzk fails to provide any teaching, suggestion, or motivation that would lead one of skill in 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s remarks are predicated upon his allegation that the teachings of Valle in view of Slusarcyzk as applied above are deficient, but this allegation is unavailing for the reasons set forth supra. As a result, Applicant’s evaluation of Agranat et al. as being deficient for failing to supply the missing teachings of Valle in view of Slusarcyzk - or even to teach the entirety of the claimed invention - is improper, as it fails to consider the totality of the teachings applied in combination to support the finding of prima facie obviousness. Piecemeal analysis of the references cannot establish nonobviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have collectively suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under AIA  35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons supra, rejection of claim 15 is proper. 

6.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Valle et al. (“Cisplatin plus Gemcitabine versus Gemcitabine for Biliary Tract Cancer”, N Engl J Med, 2010; 362:1273-1281, cited by Applicant on the 05/15/19 IDS) in view of Slusarcyzk et al. (“Application of ProTide Technology to Gemcitabine: A Successful Approach to Overcome the Key Cancer Resistance Mechanisms Leads to a New Agent (NUC-1031) in Clinical Development”, J Med Chem, 2014; 57:1531-1542, cited by Applicant on the 06/22/18 IDS),
as applied above to claims 13-14, 16-21, 23, 27-28, 30 and 32-41, 
further in view of Thongprasert et al. (“Phase II Study of Gemcitabine and Cisplatin as First-Line Chemotherapy in Inoperable Biliary Tract Carcinoma”, Annals of Oncology, 2005; 16:279-281),

Applicant’s amendments to claim 31 are merely editorial in nature and do not alter the scope of subject matter circumscribed by the claim. As such, Applicant’s instant claim 31 remains rejected for the reasons already of record, which apply equally to claim 31 as newly amended. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[a]s discussed above, the combination of Valle and Slusarcyzk fails to provide any teaching, suggestion, or motivation that would lead one of skill in the art to pursue the subject matter of the instant claims with a reasonable expectation of success”, further asserting that “Thongprasert fails to cure the defects of Valle and Slusarcyzk” (Remarks, p.16). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s remarks are predicated upon his allegation that the teachings of Valle in view of Slusarcyzk as applied above are deficient, but this allegation is unavailing for the reasons set forth supra. As a result, Applicant’s evaluation of Thongprasert et al. as being deficient for failing to supply the missing teachings of Valle in view of Slusarcyzk - or even to teach the entirety of the claimed invention - is improper, as it fails to consider the totality of the teachings applied in combination to support the finding of prima facie obviousness. Piecemeal analysis of the references cannot establish nonobviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have collectively suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under AIA  35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons supra, rejection of claim 31 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Withdrawn Rejections
In view of Applicant’s submission of an acceptable Terminal Disclaimer with the papers filed February 5, 2021, the provisional rejection of claims 13-23 and 27-31 on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16-19, 21-25 and 32-34 of U.S. Patent Application No. 16/065,498 as set forth at p.16 of the previous September 9, 2020 Office Action is now hereby withdrawn.
In view of the abandonment of U.S. Patent Application No. 15/573,969, the provisional rejection of claims 13-14, 16-23, 27-28, 30 and 32-33 on the ground of nonstatutory double patenting as being unpatentable over claims 24, 26, 33-35, 56-58 and 64 of the ‘969 application as set forth at p.16-21 of the previous September 9, 2020 Office Action is now hereby withdrawn.

Maintained Rejections
7.	Claims 13-20, 23, 27-28, 30 and 32-33, as well as newly added claims 34-41, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-49 of U.S. Patent Application No. 16/142,948, which have matured into claims 1-24 of U.S. Patent No. 10,786,523; or

claims 13-20, 23, 27-28, 30 and 32-33, as well as newly added claims 34-41, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,117,888; or
claims 13-14, 16-20, 23, 27-28, 30 and 32-33, as well as newly added claims 34-41, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-25 of U.S. Patent No. RE 47,589;
each alternatively taken in view of Valle et al. (“Cisplatin plus Gemcitabine versus Gemcitabine for Biliary Tract Cancer”, N Engl J Med, 2010; 362:1273-1281) and Slusarcyzk et al. (“Application of ProTide Technology to Gemcitabine: A Successful Approach to Overcome the Key Cancer Resistance Mechanisms Leads to a New Agent (NUC-1031) in Clinical Development”, J Med Chem, 2014; 57:1531-1542),
each already of record, for the reasons of record set forth at p.16-21 of the previous Office Action dated September 9, 2020, of which said reasons are herein incorporated by reference. 
The following reasons apply equally to each of the above-cited rejections:
Newly amended claim 13 now recites “wherein the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate or a pharmaceutically acceptable salt or solvate thereof and the platinum-based anticancer agent are administered to the subject in a treatment cycle”.
Newly added claim 34 recites that the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and the platinum-based anticancer agent are administered to the subject during the treatment cycle, and wherein the method further comprises at least a second treatment cycle in which the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and the platinum-based anticancer agent are administered. 
Newly added claim 35 recites that the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and the platinum-based anticancer agent are administered twice in the treatment cycle.
Newly added claim 36 recites that the treatment cycle is 21 days.

Newly added claim 38 recites that the treatment cycle is 21 days, and wherein the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate is administered on day 1 and day 8 of the treatment cycle.
Newly added claim 39 recites that the treatment cycle is 21 days, and the platinum-based anticancer agent is administered twice during the treatment cycle.
Newly added claim 40 recites that the treatment cycle is 21 days, and the platinum-based anticancer agent is administered on day 1 and day 8 of the treatment cycle.
Newly added claim 41 recites that the treatment cycle is 21 days, and the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and the platinum-based anticancer agent are administered simultaneously on day 1 and day 8 of the treatment cycle.
The copending and/or patented claims clearly provide for methods of treating cancer via the administration of gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate. Although such claims do not explicitly provide for the administration of the instantly claimed combination of gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate with cisplatin for the treatment of biliary tract cancer, Valle et al. provides teachings demonstrating the efficacy of a gemcitabine and cisplatin combination therapy for the treatment of biliary tract cancer, and Slusarcyzk et al. provides teachings relevant to establishing that gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate of the copending and/or patented claims was a known gemcitabine prodrug with improved properties as compared to gemcitabine. Such teachings collectively suggest the treatment of biliary tract cancer using the gemcitabine prodrug of the copending and/or patented claims, as further disclosed by Slusarcyzk et al., with cisplatin for this purpose. 
Regarding Applicant’s instantly claimed limitations directed to the specific treatment cycle for this purpose, Valle et al. teaches an experimental study of 410 patients with locally advanced or metastatic biliary tract cancers (cholangiocarcinoma, gallbladder cancer, or ampullary cancer) who received treatment with either cisplatin (25 mg/m2) followed by gemcitabine (1000 mg/m2), each administered on days 1 and 8 every three weeks (equivalent to 21 days) for eight cycles (n = 204), or gemcitabine alone 2 on days 1, 8 and 15 every 4 weeks for six cycles) (n = 206) for up to 24 weeks of therapy (abstract; “Treatment”, col.2, para.5, p.1274-col.1, para.1, p.1275; “Results”, col.2, para.3, p.1275). 
Such teachings clearly suggest the administration of the proposed combination therapy of gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate of the copending and/or patented claims with cisplatin (a platinum-based anticancer agent) using a 21 day treatment cycle, in which the gemcitabine prodrug and cisplatin was administered on days 1 and 8 of the 21 day treatment cycle (twice per treatment cycle), for eight cycles (i.e., at least two treatment cycles), for treatment of biliary tract cancer. 
Applicant’s amendments to claim 28 are merely editorial in nature and such claim remains rejected for the reasons of record as such amendments do not alter the scope of subject matter therein. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejections, stating that “[t]here is no teaching, suggestion, or motivation in the claims” of the cited applications and/or patents, either “alone or in combination with Valle and Slusarcyzk, that would lead one of skill in the art to pursue methods of treating cancer comprising administering the combination of NUC-1031 and a platinum-based anticancer agent” as claimed (Remarks, p.17-20). Applicant asserts that “the instant claims are patentably distinct” from those of the cited applications and/or patents, and requests that the rejections be withdrawn (Remarks, p.17-20).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant generally alleges that that the instant claims define a patentably distinguishing method over those methods of the cited applications and/or patents, alone or taken in combination with the secondary teachings to Valle et al. and Slusarcyzk et al., but fails to specifically identify (i) how the language of the claims patentably distinguishes them from the copending and/or patented claims as taken in view of the cited prior art teachings, and/or (ii) what elements of the instantly claimed methods he believes to be missing from the copending and/or patented claims as taken in view of the cited prior art teachings. Applicant’s attention is directed to the reasons for rejection, which clearly set forth why the ordinarily skilled artisan would have found it prima facie obvious to modify the methods of the copending 
For these reasons supra, rejection of claims 13-20, 23, 27-28, 30 and 32-41 is proper. 

8.	Claims 13-15, 17-20, 23, 27-28, 30 and 32-33, as well as newly added claims 34-41, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application No. 16/065,369; or
claims 13-14, 16-20, 23, 27-28, 30 and 32-33, as well as newly added claims 34-41, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38 and 42-48 of U.S. Patent Application No. 15/994,378; or
claims 13-20, 23, 27-28, 30 and 32-33, as well as newly added claims 34-41, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14-20 and 23-28 of U.S. Patent Application No. 16/060,681, which have now matured into claims 1-13, 16-20 and 24-26 of U.S. Patent No. 10,774,104 B2; or
claims 13-14, 16-20, 23, 27-28, 30 and 32-33, as well as newly added claims 34-41, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,834,577; or
claims 13-20, 23, 27-28, 30 and 32-33, as well as newly added claims 34-41, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,662,213; or
claims 13-20, 23, 27-28, 30 and 32-33, as well as newly added claims 34-41, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,669,300; 
each alternatively taken in view of Valle et al. (“Cisplatin plus Gemcitabine versus Gemcitabine for Biliary Tract Cancer”, N Engl J Med, 2010; 362:1273-1281) and Slusarcyzk et al. (“Application of ProTide Technology to Gemcitabine: A Successful Approach to Overcome the Key Cancer Resistance J Med Chem, 2014; 57:1531-1542),
each already of record, for the reasons of record set forth at p.21-26 of the previous Office Action dated September 9, 2020, of which said reasons are herein incorporated by reference. 
The following reasons apply equally to each of the above-cited rejections:
Newly amended claim 13 now recites “wherein the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate or a pharmaceutically acceptable salt or solvate thereof and the platinum-based anticancer agent are administered to the subject in a treatment cycle”.
Newly added claim 34 recites that the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and the platinum-based anticancer agent are administered to the subject during the treatment cycle, and wherein the method further comprises at least a second treatment cycle in which the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and the platinum-based anticancer agent are administered. 
Newly added claim 35 recites that the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and the platinum-based anticancer agent are administered twice in the treatment cycle.
Newly added claim 36 recites that the treatment cycle is 21 days.
Newly added claim 37 recites that the treatment cycle is 21 days, and the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate is administered twice during the treatment cycle.
Newly added claim 38 recites that the treatment cycle is 21 days, and wherein the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate is administered on day 1 and day 8 of the treatment cycle.
Newly added claim 39 recites that the treatment cycle is 21 days, and the platinum-based anticancer agent is administered twice during the treatment cycle.
Newly added claim 40 recites that the treatment cycle is 21 days, and the platinum-based anticancer agent is administered on day 1 and day 8 of the treatment cycle.
Newly added claim 41 recites that the treatment cycle is 21 days, and the gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate and the platinum-based anticancer agent are administered simultaneously on day 1 and day 8 of the treatment cycle.

Regarding Applicant’s instantly claimed limitations directed to the specific treatment cycle for this purpose, Valle et al. teaches an experimental study of 410 patients with locally advanced or metastatic biliary tract cancers (cholangiocarcinoma, gallbladder cancer, or ampullary cancer) who received treatment with either cisplatin (25 mg/m2) followed by gemcitabine (1000 mg/m2), each administered on days 1 and 8 every three weeks (equivalent to 21 days) for eight cycles (n = 204), or gemcitabine alone (1000 mg/m2 on days 1, 8 and 15 every 4 weeks for six cycles) (n = 206) for up to 24 weeks of therapy (abstract; “Treatment”, col.2, para.5, p.1274-col.1, para.1, p.1275; “Results”, col.2, para.3, p.1275). 
Such teachings clearly suggest the administration of the proposed combination therapy of gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate of the copending and/or patented claims with cisplatin (a platinum-based anticancer agent) using a 21 day treatment cycle, in which the gemcitabine prodrug and cisplatin was administered on days 1 and 8 of the 21 day treatment cycle (twice per treatment cycle), for eight cycles (i.e., at least two treatment cycles), for treatment of biliary tract cancer. 
Applicant’s amendments to claim 28 are merely editorial in nature and such claim remains rejected for the reasons of record as such amendments do not alter the scope of subject matter therein. 



Response to Applicant’s Arguments
In reply, Applicant traverses the rejections, stating that “a requirement for restriction in connection with the instant application was mailed on April 22, 2020, separating the claims into two inventive groups”, one group being directed to compositions comprising NUC-1031, and the second group directed to methods of treating cancer (Remarks, p.20-25). Applicant opines that “the Examiner has taken the position that claims specifying compounds or compositions and claims specifying methods of using those compounds or composition are patentably distinct”, such that the cited copending and/or patented claims directed to products or compositions would not have “lead one of skill in the art to pursue methods of treating cancer comprising administering the combination of NUC-1031 and a platinum-based anticancer agent, as instantly claimed” (Remarks, p.20-21). Applicant additionally argues that he “fails to understand how claims to methods of treating cancer using NUC-1031 in combination with a platinum-based anticancer agent could in any way extend the term of a patent” directed to compounds or compositions of NUC-1031 (Remarks, p.20-25).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant takes the position that the restriction requirement in the instant application identifying the compositions and methods as being patentably distinct should insulate the instant claims from a double patenting rejection over other copending or patented products, likely intending to refer to the protections afforded under 35 U.S.C. §121. This is unavailing. MPEP §804.01 explicitly states that “[t]he U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications”, further stating that “the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). The instant application and the ‘369 application claims (or the ‘378 application claims, or the ‘104, ‘577, ‘213 or ‘300 patent claims) do not share this covered relationship as protected by 35 U.S.C. §121. As such, the instant application’s method claims are not insulated from a double patenting rejection over the product claims of the cited applications and/or patents as provided for under 35 U.S.C. §121. MPEP §804.01.
per se, such claims taken in view of the knowledge available in the art as documented by the cited prior art teachings to Valle et al. and Slusarcyzk et al. clearly render the instantly claimed methods of treating cancer prima facie obvious. As a result, the methods as provided for in the instant application are not patentably distinct from the products of the ‘369 application claims (or the ‘378 application claims, or the ‘104, ‘577, ‘213 or ‘300 patent claims) for the reasons above and those already made of record (which are herein incorporated by reference). 
For these reasons supra, rejection of claims 13-20, 23, 27-28, 30 and 32-41 is proper. 

Conclusion
Rejection of claims 13-23 and 27-41 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
May 21, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s compound gemcitabine-[phenyl-(benzoxy-L-alaninyl)]-phosphate is also known as NUC-1031, as documented at p.1, para.[0004] of the as-filed specification. The names may be used interchangeably in the instant Office Action, but clearly refer to the same compound of Applicant’s claims.